ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-067, concluding on the record certified to the Board pursuant to Rule 1:20—4(f) (default by respondent), that JOSEPH J. DOCHNEY of TOMS RIVER, who was admitted to the bar of this State in 1981, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.4(b) (failure to keep client informed about the status of matter), RPC 1.5(b) (failure to provide written fee agreement), RPC 8.1(b) (failure to cooperate with ethics authorities), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that JOSEPH J. DOCHNEY is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.